         Case 1:21-cv-00718-KPF Document 54 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NETWORK APPS LLC, KYLE SCHEI,
and JOHN WANTZ

                           Plaintiffs,
                                                    21 Civ. 718 (KPF)
                    -v.-
                                                         ORDER
AT&T MOBILITY LLC and AT&T
SERVICES, INC.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      There is currently an initial pretrial conference in this action

scheduled for April 22, 2021. On April 5, 2021, the Court received three

letter motions from Defendants: the first two pertaining to Defendants’

anticipated motions to dismiss the Complaint and to disqualify Plaintiffs’

counsel (Dkt. #46-47), and the third requesting the bifurcation of discovery

(Dkt. #48). On April 8, 2021, Plaintiffs submitted three letters in opposition

to each of Defendants’ applications. (Dkt. #51-53). Accordingly, the April

22, 2021 initial pretrial conference is hereby CONVERTED to a pre-motion

conference.

      SO ORDERED.

Dated:        April 9, 2021
              New York, New York
                                            _________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
